375 F.2d 773
John Earl ALFORD, Appellant,v.UNITED STATES of America, Appellee.
No. 21196.
United States Court of Appeals Ninth Circuit.
April 5, 1967.

Appeal from the United States District Court for the Southern District of California; Fred Kunzel, Judge.
Martin F. Bloom, San Diego, Cal., for appellant.
Edwin L. Miller, Jr., U. S. Atty., Phillip W. Johnson, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before BARNES and JERTBERG, Circuit Judges, and HALBERT, District Judge.
PER CURIAM:


1
This appeal, based solely on the alleged insufficiency of the evidence, is completely without merit. It approaches the frivolous.


2
We affirm.